Order entered August 26, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00524-CV

                         BRIAN CAYCE BERTRAND, Appellant

                                            V.

  JOHN DAVID BERTRAND AND ANDREA GAIL ROBINSON BETRAND, Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-15646

                                         ORDER
       We ORDER the District Clerk to file before August 29, 2014 a supplemental clerk’s

record containing the March 28, 2013 letter to the Honorable Gena Slaughter from Coyt Randal

Johnston, Jr.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE